DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 2/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,493,582 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Objections
Claims 10-30 are objected to because of the following informalities:  
In claim 10, --and-- should be added after “workpiece,” in line 5; and it is not clear if the term “subsequent” is referring to transporting the workpiece after the cooling, as recited in line 7.
In claims 11-20 and 23-29, --,-- should be added after the claim numbers in the first line.
In claim 23, “workpieces” should be changed to --workpiece-- in line 1. 
Appropriate correction is required.

Allowable Subject Matter
Claims 10-30 would be allowable if rewritten to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for cooling workpieces, wherein a workpiece is cooled in an air-conditioning tunnel by blowing it with a fluid by means of at least one nozzle; wherein the workpiece is subsequently transported onwards for further processing (claim 10).
 A method for cooling a workpiece, comprising cooling the workpiece in an air-conditioning tunnel by blowing it with a fluid via a nozzle; and transporting the workpiece onwards for further processing subsequent to the cooling (claim 23).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view off the new grounds of rejections stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
4/14/21